Citation Nr: 1743284	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to chronic pain caused by service-connected disabilities. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for depression. 

3.  Entitlement to service connection for depression to include as secondary to chronic pain caused by service-connected disabilities.

4.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.  

5.  Entitlement to an increased disability rating in excess of 40 percent for intervertebral disc syndrome (IVDS).

6.  Entitlement to an increased disability rating in excess of 30 percent for right lower extremity peroneal nerve neuropathy.
7.  Entitlement to an increased disability rating in excess of 10 percent for bilateral pes planus.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:  Attorney J. Michael Woods


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to December 1972.  These matters are before the Board of Veterans' Appeals (Board) on merged appeals from December 2009 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
This case was previously before the Board in August 2015 and remanded for additional development for the issues of entitlement to increased ratings for service-connected low back disability, right lower extremity peroneal nerve neuropathy, and pes planus, and for the issuance of a statement of the case (SOC) for the issues of service connection for hypertension and for whether new and material evidence has been received to reopen claims of service connection for depression and migraine headaches.    
 
The issues of entitlement to service connection for hypertension to include as secondary to chronic pain associated with service-connected disabilities, entitlement to service connection for depression as secondary to chronic pain associated with service-connected disabilities, whether new and material evidence has been submitted to reopen a claim for service connection for migraine headaches, entitlement to an increased rating in excess of 10 percent for pes planus, and entitlement to an increased rating in excess of 40 percent for lumbar IVDS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appellate period, complete paralysis of the right peroneal nerve is not shown.

2.  From April 12, 2012, the Veteran meets the schedular criteria for TDIU, and his service-connected PTSD prevents him from engaging in substantially gainful employment consistent with his level of education and occupational experience.

3.  An unappealed June 2006 rating decision denied the Veteran service connection for depression, including as secondary to back pain.  Evidence received since the June 2006 denial includes evidence not of record at that time; suggests the Veteran's depression may be related to his service-connected back disability; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8521, 8523 (2016).

2.  From April 12, 2012, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

3.  New and material evidence has been received; the claim of service connection for depression may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

The duty to assist has also been satisfied.  The Veteran's available medical records and lay statements are in the claims file and were reviewed in connection with his claims.  He was afforded a VA examination in October 2009 and November 2015 to assess the severity of his service-connected right leg neuropathy.  The Board finds these examination reports adequate to adjudicate the claim because the examiners reviewed the Veteran's medical history, reported his statements about the symptoms of his neuropathy, and provided a detailed report of the physical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met.

The Board also finds there has been substantial compliance with the Board's other remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "ensure compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will now address the merits of the claims.

Increased Ratings Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.  Separate diagnostic codes identify different disabilities. 

The Veteran's right lower extremity neuropathy is currently rated as 30 percent under 38 C.F.R. § 4.124a, DCs 8523-8521.   

Neurological conditions are ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under DC 8521 (pertaining to the external popliteal/common peroneal nerve), a 30 percent rating is warranted for severe incomplete paralysis.  A maximum rating of 40 percent is warranted for complete paralysis, with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.

Under DC 8523 (pertaining to the anterior tibial/deep peroneal nerve), the maximum rating available is 30 percent for complete paralysis with lost dorsal flexion of the foot.  38 C.F.R. § 4.124a, DC 8523.

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," "moderately severe," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

In his October 2009 VA examination, the Veteran reported tingling, numbness, pain, and weakness, of his lower to middle spine, hips, thighs, and down to both feet.  This pain occurred as often as twice daily with each episode lasting three hours.  On examination, his gait was normal without need for any assistive device.  The motor and sensory examinations of his legs were normal.  His reflexes were normal.  There was no foot drop.  The examiner concluded that peripheral nerve involvement was not evident during the examination, but stated that the Veteran's diagnosis was still peroneal nerve neuropathy associated with lumbar IVDS, most likely involving the right peroneal nerve.  

During a May 2011 independent medical examination, the examining physician described the Veteran's clinical history and diagnosed him with right lower extremity neuropathy.  On examination, the straight leg test was positive at 45 degrees.  His motor strength in his legs was 4/5 bilaterally.  He had decreased sensation to light touch in both feet.  His reflexes were normal.  There was no atrophy.  He had decreased position sense in both feet.  The range of motion in his ankles was normal.  

In August 2015, the Board remanded this issue to afford the Veteran an updated VA examination.  During his November 2015 VA examination, the Veteran reported bilateral leg weakness and burning in his right thigh that traveled to his feet.  He stated he was taking medication for these symptoms with minimal relief.  On examination, his strength, reflexes, and sensation were normal.  There was no muscle atrophy or trophic changes such as loss of extremity hair or shiny skin observed.  His gait was normal.  His lower extremity nerves were normal bilaterally.  The examiner reviewed normal electromyogram (EMG) studies from September 2014.  The examiner also reviewed the Veteran's July 2014 x-ray, which did not indicate any pressure on a nerve root.  She concluded that his physical examination was overall normal, and that he was neurologically intact.  She stated that he has no current neurological diagnosis, and that his prior diagnosis of peroneal neuropathy, claimed as paralysis of the external popliteal nerve, was resolved.  

In a March 2017 Supplemental Statement of the Case (SSOC), the RO reviewed the November 2015 VA examination report and denied the claim for an increased rating in excess of 30 percent.  Resolving doubt in the Veteran's favor, the RO did not propose to reduce the Veteran's rating because it was not clear from the evidence whether sustained improvement has been demonstrated.  

Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

After careful review of the record, including the examination report and the Veteran's statements regarding his right lower extremity neurological symptoms, the Board finds that an increased rating is not warranted. 

In order to receive a rating of 40 percent under DC 8521, the Veteran's disability must be manifested by complete paralysis of the external popliteal nerve/common peroneal nerve as shown by foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  These findings are not shown in the November 2015 VA examination report, which reported the Veteran's lower extremities as normal and indicated that he is neurologically intact based on the physical examination, nerve conduction testing, and imaging of record.  

These findings are also not shown in the October 2009 or May 2011 examination reports.  The October 2009 VA examiner maintained the Veteran's diagnosis of neuropathy but recorded a largely normal neurological examination with specific findings of no foot drop, normal reflexes, and normal motor and sensory lower extremity examinations.  The May 2011 independent examiner identified some abnormal findings including a positive straight leg test, 4/5 strength, and decreased sensation and position sense in the feet.  However, these findings are contemplated by the current 30 percent rating for severe but incomplete paralysis of the right peroneal nerve.  Because there is evidence of some neurological impairment, but not total paralysis of the nerve, required for a 40 percent rating, the Board finds that an increased rating in excess of 30 percent under DC 8521 is not warranted.  This determination is further supported by the normal EMG from September 2014, as referenced by the August 2015 VA examiner 

The Board considered whether rating the Veteran's disability under other related diagnostic codes would yield a more favorable result.  Under DC 8523 (deep peroneal nerve), the highest rating is 30 percent.  Under DC 8520, a 40 percent rating is available for moderately severe paralysis of the sciatic nerve.  Here, the October 2009 VA examiner specifically identified the Veteran's neurological diagnosis as right peroneal nerve neuropathy.  The May 2011 independent examiner did not specify which right lower extremity nerve was affected.  The August 2015 examiner, citing recent EMG studies as well as the clinical examination, found that the Veteran was neurologically intact.  There is no medical evidence of record indicating that the Veteran's sciatic nerve is involved in his clinical picture, and there is specific evidence that the affected nerve is the peroneal nerve.  Therefore, the Board finds that the weight of the evidence supports maintaining the Veteran's rating under 8521-8523, because these codes specifically relate to the peroneal nerve neuropathy.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  

The Board acknowledges and has considered the Veteran's report of symptoms including right thigh numbness and radiating pain.  The Veteran is competent to report these symptoms, and the Board finds no reason to doubt his credibility as to these reports.  However, the Board considers the performance of neurological testing and determination as to whether there is complete or incomplete paralysis of certain nerve roots or as to whether there is muscle atrophy to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinions as to the extent of paralysis of each nerve root and as to the presence of muscle atrophy are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining whether there is complete or incomplete paralysis of a nerve root, the extent or severity of such paralysis, and whether there is muscle atrophy.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

TDIU
 
In August 2015, the Board declined to adjudicate the issue of TDIU because the RO was conducting development on this issue, which appears to be ongoing; however, the Veteran has made repeated statements that he could not work due to his service-connected disabilities.  Because TDIU is part and parcel of the increased ratings claims on appeal, the Board finds that it has jurisdiction over the matter of TDIU because it is raised by the record.  Rice v. Shinseki, 22 Vet. App. 44 7 (2009).  

In April 2015, the Veteran's treating physician, Dr. J. B. completed an occupational assessment describing limitations imposed by the Veteran's service-connected disabilities in a normal eight hour work day.  These included standing less than two hours, walking less than two hours, sitting two to four hours, lifting less than 10 pounds, carrying less than 10 pounds, and needing extra breaks per day about half of the time.  Dr. J. B. added that due to pain or medication effects the Veteran would be unable to concentrate sufficiently to stay focused on simple tasks for seven out of eight hours more than three days a month, and that he would need to miss work or leave early at least three days a month.  Dr. J. B. concluded that the Veteran's service-connected disabilities would severely impair his ability to maintain substantially gainful employment.  

The Veteran also submitted a vocational assessment completed by Dr. S. B. in May 2015 in support of his TDIU claim.  Dr. S. B. reviewed the Veteran's clinical and occupational history and opined that the severity of his service-connected IVDS, right peroneal nerve condition, and hernia would severely impair his ability to perform substantially gainful employment.  In support of this conclusion, she referenced his VA examination reports, the occupational assessment by Dr. J. B. and scholarly articles relating to employer acceptance of employees with impaired concentration and absenteeism for medical reasons.   

A June 2012 VA examination report noted the Veteran's statement that he was unable to work due to pain associated with his hernia and post-hernia repair scarring.  

The November 2015 VA examiner opined that the Veteran's lumbar spine disability did not cause functional impairment but did not provide any explanation for this conclusion.  

In his May 2017 TDIU application, the Veteran reported that he last worked on April 12, 2012.  He stated he left his position as a unit supervisor after 11 years due to pain and limitations associated with his service-connected back, hernia, and right leg neuropathy disabilities.  He indicated that his highest level of education was high school.  He stated that he cannot stand, stoop, bend, walk, or lift heavy objects. 

In summary, the evidence of record shows that the Veteran has not worked since April 2012.  His treating physician provided a detailed description of the severe limitations imposed on the Veteran by his service-connected disabilities.  This positive opinion was echoed by the May 2015 vocational assessment, which also provided a detailed reporting of the Veteran's medical history.  The remaining evidence, including the November 2015 VA back examination, report does not address the impact of the Veteran's disabilities as a whole and is not supported by a detailed rationale in concluding that each disability does not cause functional impairment.  For this reason, the Board assigns more probative weight to the positive opinions from Dr. J.B. and Dr. S. B. and, accordingly, finds that the Veteran is unable to maintain substantially gainful employment due to service-connected disabilities.  Therefore, an award of TDIU on a schedular basis is warranted from the Veteran's last day of substantially gainful employment, April 12, 2012.   

Legal Criteria - New and Material Evidence and Service Connection 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis 

In a June 2006 decision, the RO denied the Veteran's claim for service connection for depression as secondary to chronic pain associated with his service-connected low back disability because there was no evidence of a diagnosis of depression that was related to back pain.  In a December 2014 rating decision, the RO declined the Veteran's request to reopen this claim stating that no new evidence received was material to the claim.   

VA treatment records received since June 2006 indicate that there may be a link between the Veteran's depression and his physical pain due to his service-connected back disability.  For example, a December 2013 treatment record described Veteran's back pain as not improved in the same context as noting his poor sleep and lack of interest in enjoyable activities.  Reviewing this evidence, the Board finds that it is both new and material and raises a reasonable possibility of substantiating the claim.  Thus, the Board will grant the petition to reopen the claim.


ORDER

An increased disability rating in excess of 30 percent for service-connected right peroneal neuropathy is denied. 

TDIU is granted effective April 12, 2012, subject to the laws and regulations governing the award of monetary benefits.  

The appeal to reopen the claim for service connection for depression is granted.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded. 

Service connection-Hypertension 

In his June 2017 appellate brief, the Veteran asserts that his hypertension is associated with pain from his service-connected disabilities, which include IVDS, right lower extremity neuropathy, and hernia sequelae.  Medical evidence of record is positive for a current diagnosis of hypertension and evidence of chronic pain associated with his service-connected disabilities.  The Board finds that this is sufficient to meet the low threshold standard as to when development for an examination/advisory medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the Veteran has not yet been afforded a VA examination to assess the relationship between his current hypertension and his service to include chronic pain from his service-connected disabilities, a remand is necessary to arrange this examination.    

Service connection-Depression 

VA treatment records indicate that there may be a link between the Veteran's service-connected low back disability and his depression.  As there is insufficient evidence of record otherwise to decide the claim, the Board finds that VA's duty to provide such examinations has been triggered.  See id.  Accordingly, the Board must remand the claim for a VA examination to determine the relationship between his depression and his service and/or service-connected low back disability.

New and Material Evidence-Migraine headaches

The issue before the Board is whether the Veteran has submitted new and material evidence in support of his claim for entitlement to service connection for migraine headaches.  This claim was originally denied in April 1999 for lack of a causal relationship between the Veteran's headaches and his military service.  In his June 2017 appellate brief, the Veteran's attorney stated that the Veteran is now claiming entitlement to service connection as secondary to depression and hypertension.  Because this claim is dependent on the service connection claims for depression and hypertension being remanded, the appeal cannot be resolved until required development of these claims and subsequent adjudication is completed.  Remand of the inextricably intertwined claim to reopen the previously denied claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the question of service connection for depression and hypertension is settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Increased Rating-Pes planus

The November 2015 VA examiner noted that the Veteran reported pain in his feet with walking.  However, the examiner also stated that there was no pain with use.  These statements are inconsistent and should be corrected or explained.  In addition, if pain is reported as a symptom but no pain is present on examination, the examiner should explain this finding.   

Increased Rating-Back 

In order for the Veteran to receive an increased rating for his service-connected low back disability, the evidence should show either ankylosis or incapacitating episodes having a total duration of six weeks during the prior 12 months.  The November 2015 VA examiner stated that the Veteran did not have IVDS and did not elicit information about incapacitating episodes.  On remand, the examiner must reconcile the Veteran's documented prior IVDS diagnosis (for example in his October 2009 VA examination report) with the finding of no current IVDS diagnosis and report any incapacitating episodes and their duration.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations or treatment he has received for his service-connected back disability, his service-connected pes planus, his depression, hypertension, and migraine headache concerns and to provide authorizations for VA to obtain these records, on his behalf if he so desires.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  Obtain for association with the claims file updated VA treatment records since January 2014.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and likely cause of his depression and hypertension.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above.  Based on the clinical examination and the evidence of record, the examiner must provide an opinion on the following:

a.  Is it at least as likely as not (a 50% or better probability) that the Veteran's depression is RELATED to his service?

b.  Is it at least as likely as not (a 50% or better probability) that the Veteran's depression was CAUSED by a service-connected disability including chronic pain associated with a service-connected disability?

c.  Is it at least as likely as not (a 50% or better probability) that the Veteran's depression was AGGRAVATED by his service-connected disability, disability including chronic pain associated with a service-connected disability?  Aggravation in this context means the disability increased in severity beyond its natural progression.

a.  Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension is RELATED to his service?

b.  Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was CAUSED by a service-connected disability?

c.  Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was AGGRAVATED by a service-connected disability?  Aggravation in this context means the disability increased in severity beyond its natural progression.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  Then return the case to the November 2015 VA examiner for an opinion on the following.  

a.  Does the Veteran have a current diagnosis of IVDS?  If no, please reconcile this finding with the prior VA examination which assigns this diagnosis to the Veteran's back disability.  If yes, please describe any episodes of incapacitation and their duration as described by the pertinent regulation. 

b.  Does the Veteran have pain on the use of his feet  [Note the examiner stated no on the examination report, which may be inconsistent with her documentation of the Veteran's report of  pain with walking, standing, and general activity].    

c.  Does the Veteran have pain on physical examination of his feet?  If no, the examiner should reconcile this finding with the Veteran's report of foot pain documented in the examination report's medical history section.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

If the requested VA examiner is unavailable (or unable for any reason) to provide the requested opinion, then arrangements should be made for the entire record to be reviewed by another appropriate medical provider who can provide the opinion sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, then such examination should be scheduled.

5.  After completion of the above, the AOJ should review the record, re-adjudicate the claims and, if they remain denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014). 




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


